      Case 3:20-cv-03710-EMC Document 26 Filed 10/15/20 Page 1 of 22



 1   BRIAN L. JOHNSRUD, State Bar No. 184474
     JENNIFER LOTZ, State Bar No. 196925
 2   DANIEL E. LASSEN, State Bar No. 271446
     CURLEY, HURTGEN & JOHNSRUD LLP
 3   4400 Bohannon Drive, Suite 230
     Menlo Park, CA 94025
 4   Telephone: 650.600.5300
     Facsimile: 650.323.1002
 5   E-mail: bjohnsrud@chjllp.com
             jlotz@chjllp.com
 6           dlassen@chjllp.com

 7   Attorneys for Defendant
     JUUL LABS, INC.
 8
     CHRIS BAKER, State Bar No. 181557
 9
     DEBORAH SCHWARTZ, State Bar No. 208934
10   BAKER CURTIS & SCHWARTZ, P.C.
     1 California Street, Suite 1250
11   San Francisco, CA 94111
     Telephone: (415) 433-1064
12   Fax: (415) 366-2525
     Email: cbaker@bakerlp.com
13
            dschwartz@bakerlp.com
14
     Attorneys for Plaintiff
15   MARCIE HAMILTON

16                                UNITED STATES DISTRICT COURT

17                             NORTHERN DISTRICT OF CALIFORNIA

18

19   MARCIE HAMILTON,                                  Case No. 3:20-cv-03710-EMC

20                         Plaintiff,                  JOINT CASE MANAGEMENT
                                                       STATEMENT AND [PROPOSED]
21                 v.                                  ORDER

22   JUUL LABS, INC.,                                  DATE:       October 22, 2020
                                                       TIME:       9:30 a.m.
23                         Defendant.                  DEPT:       Courtroom 5, 17th Floor
                                                       JUDGE:      Hon. Edward M. Chen
24

25

26          The parties to the above-entitled action, Plaintiff Marcie Hamilton (“Hamilton” or

27   “Plaintiff”) and Defendant Juul Labs, Inc. (“JLI,” “JUUL,” or “Defendant”), by and through their

28   undersigned counsel, jointly submit this Joint Case Management Statement and Rule 26(f) Report
                                                                JOINT CASE MANAGEMENT STATEMENT
                                                   1                          AND [PROPOSED] ORDER
                                                                            Case No. 3:20-CV-03710-EMC
          Case 3:20-cv-03710-EMC Document 26 Filed 10/15/20 Page 2 of 22



 1   in anticipation of the Case Management Conference scheduled for Thursday, October 22, 2020 at

 2   9:30 a.m., in Courtroom 5, 17th Floor, before the Honorable Edward M. Chen.

 3   I.       JURISDICTION AND SERVICE

 4            The parties agree that the Court has subject matter jurisdiction over all of Plaintiff’s

 5   claims based on diversity of citizenship and amount in controversy pursuant to 28 U.S.C. §

 6   1332(a). There are no issues regarding personal jurisdiction or venue, and all parties have been

 7   served with process. Defendant has not brought any counterclaims in this action.

 8   II.      FACTS

 9            This is a California Private Attorneys General Action (“PAGA”) and Unfair Competition

10   action. A brief summary of the parties’ respective factual positions is set forth below.

11            A.     Plaintiff’s Position

12            This PAGA/Unfair Competition Case concerns JUUL’s use of illegal NDAs, other

13   agreements, and confidentiality policies and practices to restrict competition, speech, and the

14   disclosure of wrongdoing. The case also concerns JUUL’s use of agreements that require the

15   preemptive release of unwaivable claims as a condition of continuing employment, wages, a

16   bonus, or other employment benefits.

17            The Court granted JUUL’s motion to dismiss as to Plaintiff’s first four causes of action

18   with leave to amend (and no express deadline to amend) on the basis that: (1) JUUL’s standard

19   NDA should not be construed as unlawful under the first four causes of action based on the

20   pleaded facts; and (2) because the allegations concerning JUUL’s policies and practices were

21   vague and conclusory.

22             The Court denied JUUL’s motion to dismiss as to Plaintiff’s fifth and sixth causes of

23   action. The Court struck Plaintiff’s request for injunctive relief – presumably without prejudice

24   in that, if Hamilton successfully pleads claims with respect to the first four causes of action, she

25   will also be able to plead a claim for injunctive relief by virtue of those claims.

26            The parties mediated this case pre-litigation. JUUL discloses the existence of a

27   confidential individual settlement through this Joint Statement. As relevant here, the confidential

28   individual settlement further provides:
                                                                   JOINT CASE MANAGEMENT STATEMENT
                                                       2                         AND [PROPOSED] ORDER
                                                                               Case No. 3:20-CV-03710-EMC
       Case 3:20-cv-03710-EMC Document 26 Filed 10/15/20 Page 3 of 22



 1               “This Release of Claims does not release the PAGA Claims . . . . ‘PAGA

 2               Claims’ for purposes of this Agreement mean claims under PAGA or

 3               claims seeking solely a public injunction under Section 17200 et seq. of

 4               the California Business and Professions Code arising from EMPLOYER’s

 5               employee-related agreements, certificates, policies, guidelines, training

 6               programs, or practices concerning confidentiality, non-disparagement,

 7               whistleblowing, the right to speak, or the right to compete, or the right to

 8               engage in political activity, or the use of EMPLOYER’s products in the

 9               workplace.”

10          Plaintiff filed with the LWDA and served her first PAGA notice on August 14, 2019. As

11   a prophylactic measure, Hamilton filed and served a second PAGA notice attaching her original

12   complaint on June 4, 2020. On August 27, 2020 and September 29, 2020, Hamilton filed and

13   served additional PAGA notices with respect to this case. The last two PAGA notices detail

14   additional facts that Plaintiff will plead when she files an amended complaint. Moreover, Jim

15   Isaacson – another former JUUL employee – joined Marcie Hamilton as a PAGA representative

16   in the September 29, 2020 PAGA notice. As Exhibit 2 to the Baker Declaration explains,

17   Isaacson worked regularly in California and is entitled to the protections of California law.

18          Because Plaintiff considers the August 27 and September 2020 PAGA notices relevant to

19   the Court’s consideration of issues for the CMC, Plaintiff attaches them to a declaration submitted

20   in conjunction with this Statement. Plaintiff seeks to avoid an over-long factual discussion in this

21   pleading.

22          Plaintiff intends in her amended complaint to address the deficiencies identified by the

23   Court in its September 11, 2020 Order (Dkt # 23) and to add PAGA claims based on Labor Code

24   §§ 1101 and 1102 (concerning illegal restrictions on political speech). As set forth in Exhibit 2 of

25   the Baker Declaration, JUUL places improper restrictions on employee political speech, including

26   with respect to what employees can or cannot say to candidates for political office.

27          Finally, too often substantive claims under PAGA get sidetracked by technical disputes

28   about the content of PAGA notices, administrative exhaustion periods, limitation periods, and
                                                                  JOINT CASE MANAGEMENT STATEMENT
                                                      3                         AND [PROPOSED] ORDER
                                                                              Case No. 3:20-CV-03710-EMC
         Case 3:20-cv-03710-EMC Document 26 Filed 10/15/20 Page 4 of 22



 1   tolling. Plaintiff seeks to avoid such disputes in this case. Plaintiff contends that all her claims

 2   will “relate back” to the filing of the first PAGA notice or the original complaint. Alternatively,

 3   she asserts that all limitations periods are, at a minimum, equitably tolled in light of the case’s

 4   procedural posture. JUUL seemingly disagrees. It refuses to stipulate to a prophylactic tolling

 5   agreement as to any limitations period that may or may not be running with respect to Plaintiff’s

 6   June 4, 2020 PAGA notice. The exhaustion periods for the August 27 and September 29 PAGA

 7   notices are also seemingly in dispute. Plaintiff currently calendars them as September 29,

 8   November 2, and December 3, 2020.1

 9           Plaintiff seeks to avoid the judicial burden and procedural headaches involved in filing

10   amended complaints (or motions to amend) in seriatim. At the same time, Plaintiff also seeks to

11   avoid having to address later technical arguments about PAGA limitation and exhaustion periods

12   arising from not filing serial amendments as exhaustion periods expire. Plaintiff’s proposal to

13   address this issue, and the filing of her amended complaint, is set forth below.

14           B.     Defendant’s Position

15           Plaintiff Marcie Hamilton is a former “high-level managerial employee” who worked as

16   JLI’s Director of Program Management for just under one year, from April 2018 through March

17   2019. On March 15, 2019, JLI notified Hamilton that her at-will employment was being

18   terminated. JLI offered Hamilton a Separation Agreement and Release (the “Separation

19   Agreement”) which (if signed) would provide her with certain separation benefits to which she

20   was not otherwise entitled, including a brief period of paid leave of absence from March 16, 2019

21   through April 2, 2019 to allow for her first tranche of equity to vest, a separation payment, an

22   unearned “special bonus,” and a three-month subsidy for continued health benefits under

23   COBRA. Hamilton negotiated certain terms of the Separation Agreement directly with JLI and

24   then retained counsel to further negotiate on her behalf, alleging that she had been wrongfully

25   terminated. The negotiations were unsuccessful and Hamilton declined to sign the Separation

26

27   1
      The PAGA exhaustion periods for claims under Labor Code §§ 232(a)-(b) and 232.5(a)-(b) is 33
     days. See Labor Code § 2699.3(c)(2)(A). The PAGA exhaustion period for other Labor Code
28   claims is 65 days. See Labor Code § 2699.3(a)(C)(2)(A).
                                                                  JOINT CASE MANAGEMENT STATEMENT
                                                      4                         AND [PROPOSED] ORDER
                                                                              Case No. 3:20-CV-03710-EMC
       Case 3:20-cv-03710-EMC Document 26 Filed 10/15/20 Page 5 of 22



 1   Agreement. The parties subsequently mediated and settled Hamilton’s individual employment

 2   claims, but did not resolve her PAGA claims.

 3          JLI disputes that Hamilton’s proposed Separation Agreement or any separation agreement

 4   it has offered to any other similarly situated California employee since January 1, 2019 contains

 5   any term or condition known by JLI to be prohibited under Government Code § 12964.5.

 6   Further, JLI did not require Hamilton to agree, in writing, to any term or condition known to be

 7   prohibited by law as Hamilton never signed the Separation Agreement.

 8          With respect to Plaintiff’s August 27, 2020 and September 29, 2020 PAGA letters, JLI

 9   disputes that Plaintiff can amend her Complaint to add new PAGA or unfair competition claims

10   (including, but not limited to, PAGA claims predicated on Labor Code §§ 1101 or 1102) which

11   exceed the scope of the Court’s Order granting leave to amend or that Plaintiff can add a new

12   PAGA representative without leave of Court. JLI also disputes that Mr. Isaacson (who purports

13   to join Hamilton in the September 29, 2020 PAGA letter) has standing to join Hamilton as a

14   PAGA representative as Mr. Isaacson worked for JLI remotely in Utah and signed a Separation

15   Agreement and Release which includes a Utah choice of law clause and provides for mandatory

16   arbitration in Denver, Colorado.

17          The parties are in discussions regarding a possible tolling agreement to attempt to avoid

18   serial amendments and potential overlapping motion practice due to the differing PAGA

19   exhaustion periods associated with Plaintiff’s August 27, 2020 and September 29, 2020 PAGA

20   notices. While JLI is not opposed to tolling in the interest of judicial economy and efficiency,

21   any tolling should be limited to the interim period between the date on which the parties enter into

22   a tolling agreement and the date on which the final PAGA exhaustion period expires for the

23   September 29, 2020 PAGA letter. JLI will not agree to tolling as a mechanism for reviving any

24   time-barred claims or to toll any statute of limitations period that has already expired and

25   expressly preserves all defenses as to timeliness, relation back, administrative exhaustion, and

26   standing.

27

28
                                                                 JOINT CASE MANAGEMENT STATEMENT
                                                     5                         AND [PROPOSED] ORDER
                                                                             Case No. 3:20-CV-03710-EMC
       Case 3:20-cv-03710-EMC Document 26 Filed 10/15/20 Page 6 of 22



 1   III.   LEGAL ISSUES

 2          A.      Plaintiff’s Position

 3          Plaintiff believes her claims raise the following primary legal issues:

 4          1.      Do JUUL’s agreements, policies, and practices violate California’s anti-gag rule

 5   by illegally restricting employees’ right to compete, whistle blow, and freedom of speech, as

 6   established by numerous California statutes. E.g., Doe v. Google, 2020 WL 5639449, * 7.

 7   (Cal.App. Sept. 21, 2020)

 8          2.      Do certain of JUUL’s agreements violate Government Code § 12964.5 (and thus

 9   Labor Code § 432.5) because they contain a preemptive waiver of claims under FEHA?

10          3.      If JUUL’s agreements, policies, and practices violate the law, what is the

11   appropriate remedy?

12          4.      To the extent JUUL asserts statute of limitation defenses or other procedural

13   defenses, what is the effect of, among other things: (a) the parties’ original tolling agreement; (b)

14   the filing of the original complaint; (c) JUUL’s refusal to produce documents as required by the

15   Labor Code; (d) the operation of Labor Code § 2699.3(a)(2)(C), (e) and the relation back and

16   other doctrines, on any such limitations/exhaustion periods? E.g., Brown v. Ralph’s Grocery Co.,

17   28 Cal.App.5th 824, 841 (applying FEHA relation back rule to PAGA [“Incidents not described in

18   a DFEH charge can be included in the subsequently filed lawsuit . . . if the allegations in the civil

19   complaint were ‘like or related’ to those specified in the DFEH charge.]”)

20          In addition, Plaintiff disagrees with JUUL’s interpretation of the Court’s September 11,

21   2020 Order (Dkt # 23). Plaintiff addresses the impact and effect of the Court’s Order in Sections

22   IV.A below.

23          B.      Defendant’s Position

24          Following the Court’s September 11, 2020 Order on JLI’s Motion to Dismiss (ECF-23),

25   the only remaining claim is the Fifth Cause of Action, alleging a PAGA claim under Labor Code

26   § 432.5 predicated on an alleged violation of Government Code § 12964.5 based on certain terms

27   in Hamilton’s proposed Separation Agreement. Although the Court did not technically dismiss

28   the derivative Sixth Cause of Action for Unfair Competition, its order leaves no doubt that the
                                                                  JOINT CASE MANAGEMENT STATEMENT
                                                      6                         AND [PROPOSED] ORDER
                                                                              Case No. 3:20-CV-03710-EMC
       Case 3:20-cv-03710-EMC Document 26 Filed 10/15/20 Page 7 of 22



 1   claim is no longer live. Hamilton only asked for injunctive relief in connection with her UCL

 2   claim (ECF-1, ¶ 83) and the Court held that Hamilton lacked standing to pursue injunctive relief

 3   in connection with that claim (ECF-23 at 16:22-17:1). The following legal issues are relevant to

 4   the one currently pending PAGA claim:

 5           (a)     Whether Hamilton’s PAGA claim under Labor Code § 432.5 predicated on an

 6   alleged violation of California Government Code § 12964.5, as alleged in the Complaint and the

 7   corresponding PAGA Letter submitted on June 4, 2020, relates back to the original PAGA Letter

 8   submitted by Hamilton on August 14, 2018 and, if it does not, the effect with respect to

 9   administrative exhaustion and statute of limitations.

10           (b)     Whether Hamilton can establish that the Separation Agreement she was offered

11   but did not sign violated California Labor Code § 432.5 (and, in turn, violated PAGA) because it

12   contained a term or condition known by JLI to be prohibited under California Government Code

13   § 12964.5.

14           (c)     Whether the Separation Agreement Hamilton was offered but did not sign was a

15   negotiated settlement agreement to resolve an underlying claim filed by Hamilton through JLI’s

16   internal complaint process within the meaning of California Government Code § 12964.5.

17           (d)     Whether Hamilton can establish that JLI violated California Labor Code § 432.5

18   by requiring her to agree, in writing, to a term or condition known to be prohibited by law where

19   Hamilton did not sign the Separation Agreement.

20           (e)     Whether Hamilton can establish that any other JLI employee in California was

21   required to agree, in writing, to a separation agreement containing a term or condition known by

22   JLI to be prohibited under California Government Code § 12964.5 since January 1, 2019 (the

23   effective date of the statute).

24           (f)     Whether Hamilton can establish that JLI’s offer of a brief paid administrative

25   leave of absence to allow her first tranche of equity to vest and/or its offer of an unearned “special

26   bonus” in the Separation Agreement she did not sign violated California Government Code §

27   12964.5.

28           (g)     Whether Hamilton can establish an entitlement to recover any PAGA penalties on
                                                                  JOINT CASE MANAGEMENT STATEMENT
                                                      7                         AND [PROPOSED] ORDER
                                                                              Case No. 3:20-CV-03710-EMC
       Case 3:20-cv-03710-EMC Document 26 Filed 10/15/20 Page 8 of 22



 1   her own behalf or on behalf of any other allegedly aggrieved employee.

 2          (h)     If Hamilton can recover any PAGA penalties based on her sole remaining PAGA

 3   claim predicated on California Labor Code § 432.5, whether such penalties should be assessed at

 4   an initial violation rate of $100 for each employee who was allegedly required to agree in writing

 5   to a separation agreement containing a term or condition purportedly known by JLI to be

 6   prohibited under California Government Code § 12964.5.

 7          (i)     Whether any PAGA penalties Hamilton may recover should be reduced by the

 8   Court as “unjust, arbitrary and oppressive, or confiscatory” under Labor Code § 2699(e)(2).

 9          (j)     Whether Hamilton can establish an entitlement to attorneys’ fees and costs under

10   PAGA and/or California Code of Civil Procedure § 1021.5.

11   IV.    MOTIONS AND CASE MANAGEMENT

12          A.      The Motion To Dismiss and September 11, 2020 Order

13          Defendant filed a Motion to Dismiss and Motion to Strike (ECF-12), which was heard on

14   August 20, 2020. The Court issued an Order on September 11, 2020 granting in part and denying

15   in part the Motion to Dismiss and Motion to Strike with leave to amend (ECF-23). Hamilton has

16   not yet filed an amended Complaint. Both parties seek to avoid serial amendments to the

17   Complaint as various PAGA exhaustion periods potentially expire. They seek to do this without

18   prejudicing their claims and defenses.

19          B.      Plaintiff’s Position

20                  1.     Immediate Case Management and Potential Motion Practice

21          Plaintiff reads the Court’s September 11 Order as definitively foreclosing the following

22   claims: (1) A claim that the failure to include the Defend Trade Secrets Act (DTSA) “notice of

23   immunity” in JUUL’s NDA violates Labor Code § 432.5 because it violates the DTSA; and (2) A

24   claim that the inclusion of a non-solicitation provision in JUUL’s NDA violates Labor Code §

25   432.5 because it is, at most, void under Business & Professions Code § 16600. Plaintiff also

26   reads the Order to definitely strike the references to Weinstein, Theranos, and Wigand with

27   respect to paragraph 22 of the complaint.

28          Plaintiff reads the Order as preserving the remainder of her fifth and sixth causes of action
                                                                JOINT CASE MANAGEMENT STATEMENT
                                                    8                         AND [PROPOSED] ORDER
                                                                            Case No. 3:20-CV-03710-EMC
         Case 3:20-cv-03710-EMC Document 26 Filed 10/15/20 Page 9 of 22



 1   and granting Plaintiff leave to amend to state causes of action under Labor Code §§ 1102.5 (First

 2   Cause of Action), 96(k) and 98.6 (Second Cause of Action), 232 and 1197.5 (Third Cause of

 3   Action), and 232.5 (Fourth Cause of Action). Plaintiff notes that, if she can state a claim under

 4   any of the first four causes of action, she will also be able to state a claim for injunctive relief

 5   because she remains subject to JUUL’s NDA and Termination Certificate, forevermore.

 6           In addition, although Grinzi v. San Diego Hosp. Corp., 120 Cal.App.4th 72 (2004) states

 7   that Labor Code § 96(k) and 98.6 do not give rise to wrongful termination claims based on

 8   employee speech, there is now contrary appellate authority in the PAGA/unfair competition

 9   context. In Doe v. Google, 2020 WL 5639449 (Cal.App. 2020) – a case decided after this Court’s

10   September 11, 2020 Order – the appellate court was unanimous in finding that Labor Code §§

11   96(k) and 98.6 sets forth California’s “deeply rooted interest” in protecting employee speech

12   against illegal confidentiality policies and agreements. Id. at ** 5, 7, 15. This is not dicta. A

13   deeply-rooted interest that gives rise to no claim is not an interest at all.

14           The Doe court also recognized the validity of restraint of trade and Cartwright claims

15   under PAGA. Id. at ** 6, 7, 15. Particularly in light of Doe, to the extent the overbreadth of

16   JUUL’s NDA constitutes an illegal restraint on trade in violation of the Cartwright Act2 or

17   violates § 17200 (including through incorporation of § 16600 or otherwise),3 she can request

18   injunctive relief. Again, Plaintiff remains bound by the NDA and Termination Certificate.

19           Plaintiff does not intend here to engage in an extended exegesis of Doe.

20           However, in light of the disagreement over the meaning and effect of this Court’s

21   September Order, the pending PAGA notices, the recent decision in Doe, JUUL’s refusal to enter

22   a complete tolling agreement through the settlement of the pleadings, and Plaintiff’s intent to add

23   PAGA §§ 1101/1102 claims (and JUUL’s refusal to stipulate to such an amendment), Plaintiff

24   2
       Plaintiff notes that the Cartwright Act – beginning at § 16700 – is separate and distinct from
     Business & Professions Code § 16600. The Cartwright Act declares illegal combinations
25   (“trusts”) in restraint of trade – not merely void – but also “unlawful” and “against public policy.”
26   Bus. & Prof. § 16726. The September Order addressed the § 16600 issue, but not the Cartwright
     issue.
     3
27     See, e.g, Application Group, Inc. v. Hunter Group, Inc., 61 Cal.App.4th 881, 908 n. 21 (1998)
     (finding that restrictive covenant which violates Business & Professions Code § 16600 is
28   unlawful under Business & Professions Code § 17200).
                                                                    JOINT CASE MANAGEMENT STATEMENT
                                                       9                          AND [PROPOSED] ORDER
                                                                                Case No. 3:20-CV-03710-EMC
      Case 3:20-cv-03710-EMC Document 26 Filed 10/15/20 Page 10 of 22



 1   proposes the following:

 2            Plaintiff will file a motion to amend with a draft amended complaint after the Case

 3   Management Conference. At a bare minimum, the amended complaint will “relate back” to the

 4   date of the filing of the motion to amend for limitation purposes. E.g., Beech v. San Joaquin

 5   County (E.D. Cal. 2017) 2017 WL 5177654 * 2. The amended complaint will address the

 6   deficiencies identified by the Court in its September 11 Order. It will also add claims under

 7   Labor Code §§ 1101 and 1102. If JUUL seeks to oppose the motion, it can do so in the normal

 8   course. JUUL can argue, for example, that the motion to amend should be denied because the

 9   proposed amendments are futile. This may render any subsequent motion to dismiss unnecessary

10   or duplicative.

11            If the Court grants the motion to amend (in whole or in part), Plaintiff will then file the

12   amended complaint on December 4, 2020, after the last PAGA exhaustion period has expired.

13            Through this process, the parties and the Court can hopefully avoid the complications

14   arising from motions for clarification, etc., serial amendments, and technical defenses requiring

15   an extended analysis of PAGA’s complicated exhaustion, tolling, and limitation periods.

16                     2.    Additional Potential Motion Practice

17            After the pleadings are settled and with targeted discovery, Plaintiff anticipates filing

18   motions for judgment on the pleadings and/or motions for partial summary adjudication.

19            B.       Defendant’s Anticipated Motions

20                     1.    Immediate Case Management and Potential Motion Practice.

21            JLI reads the Court’s Order as granting leave to amend as to the First through Fourth

22   Cause of Action only (ECF-23, at 11:9-22), leaving as the sole predicate for the Fifth Cause of

23   Action based on Labor Code § 432.5 an alleged violation of Government Code § 12964.5 (Id., at

24   11:23-16:16), and, in essence, dismissing the derivative Sixth Cause of Action for Unfair

25   Competition by holding that Hamilton lacked standing to pursue injunctive relief (Id., at 16:22-

26   17:1).

27            With respect to the Second Cause of Action (based on a claimed violation of Labor Code

28   §§ 96(k) and 98.6), JLI reads the Court’s Order as allowing Plaintiff to amend to “plead factual
                                                                   JOINT CASE MANAGEMENT STATEMENT
                                                      10                         AND [PROPOSED] ORDER
                                                                               Case No. 3:20-CV-03710-EMC
     Case 3:20-cv-03710-EMC Document 26 Filed 10/15/20 Page 11 of 22



 1   allegations that demonstrate the contracts should be interpreted as prohibiting her from . . . engaging

 2   in otherwise lawful conduct during non-working hours,” but precluding Plaintiff from basing this

 3   claim on an alleged violation of constitutional free speech rights because “a private employee has

 4   no recognized constitutional protection from termination by a private employer based on speech.”

 5   (ECF-23 at p.6, n. 5 and 11:16-22, citing Grinzi v. San Diego Hosp. Corp., 120 Cal.App.4th 72,

 6   88 (2004).)

 7          Plaintiff’s reliance on Doe v. Google, 2020 WL 5639449 (Cal.App. Sept. 21, 2020) as

 8   allegedly providing “contrary appellate authority” to Grinzi is misplaced. There, the Court of

 9   Appeal decided only that the plaintiffs’ PAGA claims (including claims predicated on Labor

10   Code §§ 96(k) and 98.6) were not preempted by the National Labor Relations Act, an issue that

11   was not raised in JLI’s Motion to Dismiss. The Doe court did not address or consider whether

12   the plaintiffs could state a PAGA claim under Labor Code §§ 96(k) and 98.6 based on an alleged

13   violation of constitutional free speech rights, nor did the court consider the holding in Grinzi.

14   Further, the court’s statement that “these statutes [referring to Labor Code §§ 232, 232.5, and

15   96(k)] establish as a minimum employment standard an employee anti-gag rule” is nothing more

16   than dicta which does not contradict Grinzi. Doe, at *8.

17          The Doe decision also did not address or consider whether the plaintiffs could state a

18   PAGA claim under the Cartwright Act and held only that the plaintiffs’ PAGA claims predicated

19   on alleged restraints on competition under Business and Professions Code §§ 16600, 16700, and

20   17200 were not preempted by the NLRA. See Doe, 2020 WL 5639449, at *2 (the plaintiffs in

21   Doe alleged that “Google’s confidentiality rules violate state statutes by preventing employees

22   from using or disclosing the skills, knowledge, and experience they obtained at Google for

23   purposes of competing with Google”), *12, *15. Notably, the Doe court did not consider the

24   specific argument raised in JLI’s Motion to Dismiss – that Hamilton does not and cannot allege

25   that she conspired with JLI to restrain competition in violation of the Cartwright Act. See Black

26   v. Bank of America N.T. & S.A., 30 Cal. App. 4th 1, 4 (1994) (“It has long been the rule in

27   California that agents and employees of a corporation cannot conspire with their corporate

28   principal or employer where they act in their official capacities on behalf of the corporation and
                                                                   JOINT CASE MANAGEMENT STATEMENT
                                                      11                         AND [PROPOSED] ORDER
                                                                               Case No. 3:20-CV-03710-EMC
         Case 3:20-cv-03710-EMC Document 26 Filed 10/15/20 Page 12 of 22



 1   not as individuals for their individual advantage.”) (citation omitted). (ECF-12 at 17: 8-18 and

 2   ECF-17 at 12:16-13:6.)

 3            Further, whether Plaintiff can successfully amend her Complaint to state a claim under

 4   any of the first four causes of action, and whether Plaintiff can then state a claim for injunctive

 5   relief, is best determined with full briefing on a subsequent motion to dismiss when the amended

 6   pleading is before the Court.

 7            JLI believes that the following is in the interest of judicial economy and efficiency: (1)

 8   the parties will stipulate that any limitations period pertaining to the PAGA claims alleged in

 9   Plaintiff’s August 27, 2020 and September 29, 20204 PAGA Letters will be tolled for the period

10   between October 22, 2020 and December 4, 2020 (the date on which the final PAGA exhaustion

11   period expires for the September 29, 2020 PAGA letter) (the “Tolling Period”). This agreement

12   will not revive any claims as to which the applicable statute of limitations period may have

13   expired in part or in full prior to the start of the Tolling Period. JLI will expressly preserve all

14   defenses to such claims, including, but not limited to, defenses based on timeliness, relation back,

15   administrative exhaustion, and standing; and (2) Plaintiff will file a single amended complaint

16   and JLI can file another motion to dismiss, again expressly preserving all defenses to the

17   amended complaint, including, but not limited to, Mr. Isaacson’s lack of standing.

18           2.      Additional Potential Motion Practice.

19           JLI anticipates filing a Motion to Dismiss the amended Complaint, if appropriate. JLI

20   also anticipates filing a Motion for Summary Judgment and/or Summary Adjudication.

21   V.      AMENDMENT OF PLEADINGS

22           The Court’s Order granting in part and denying in part the Motion to Dismiss and Motion

23   to Strike with leave to amend (ECF-23) did not set a deadline for the filing of an amended

24   Complaint. In light of the parties’ inability to reach agreement on the filing of an amended

25
     4
26      The September 29, 2020 PAGA letter was submitted on behalf of both Hamilton and James
     Isaacson. As discussed in Section II(B) above, Mr. Isaacson does not have standing to join
27   Hamilton as a PAGA representative as he worked for JLI remotely in Utah and entered into a
     Separation Agreement and Release with a Utah choice of law provision which provides for
28   mandatory arbitration in Denver, Colorado.
                                                                  JOINT CASE MANAGEMENT STATEMENT
                                                      12                        AND [PROPOSED] ORDER
                                                                              Case No. 3:20-CV-03710-EMC
      Case 3:20-cv-03710-EMC Document 26 Filed 10/15/20 Page 13 of 22



 1   complaint, Plaintiff intends to file a motion for leave to amend. Defendant reserves the right to

 2   oppose this motion and reserves the right to challenge the allegations of such amended Complaint

 3   (once filed) on a motion to dismiss.

 4

 5

 6

 7

 8

 9

10

11
     VI.    EVIDENCE PRESERVATION
12
            The parties have reviewed the Guidelines Relating to the Discovery of Electronically
13
     Stored Information and have met and conferred pursuant to Federal Rule of Civil Procedure 26(f)
14
     regarding reasonable and proportionate steps taken to preserve evidence relevant to the issues
15
     reasonably evident in this action.
16
     VII.   DISCLOSURES
17
            The parties will make initial disclosures under Federal Rule of Civil Procedure 26 within
18
     14 days of the Rule 26(f) conference.
19
            A.      Plaintiff’s Position
20
            Plaintiff intends to make complete initial disclosures. Plaintiff objects to JUUL’s refusal
21
     to provide initial disclosures as to Causes of Action 1-4 and to the entirety of Causes of Action 5-
22
     6.
23
            B.      Defendant’s Position
24
            JLI’s disclosures will be limited to the sole currently pending PAGA claim as disclosures
25
     on any other claims that may be alleged would be premature until the pleadings are settled.
26
     VIII. DISCOVERY
27
            The parties have served initial discovery requests, including requests for production,
28
                                                                 JOINT CASE MANAGEMENT STATEMENT
                                                    13                         AND [PROPOSED] ORDER
                                                                             Case No. 3:20-CV-03710-EMC
      Case 3:20-cv-03710-EMC Document 26 Filed 10/15/20 Page 14 of 22



 1   interrogatories, and requests for admissions. The parties dispute the appropriate scope of

 2   discovery at this time, given the Court’s ruling on the Motion to Dismiss and Motion to Strike.

 3          A.      Plaintiff’s Position

 4          Plaintiff has served limited discovery seeking, among other things, the production of

 5   JUUL’s confidentiality and other relevant policies and training programs. Plaintiff is entitled to

 6   responses to this discovery. E.g., Mattco Forge, Inc. v. Arthur Young, 223 Cal.App.3d 1429,

 7   1436, n.3. (“Pleading deficiencies do not affect either party’s right to conduct discovery . . . and

 8   this right (and the corresponding obligation to respond) is particularly important to a plaintiff in

 9   need of discovery to amend its complaint.”) Plaintiff’s additional PAGA notices (Baker Decl.

10   Exs. 1-2) make clear that there is a high likelihood her amended complaint will be permitted and

11   withstand any motion to dismiss.

12          This is hardly a fishing expedition. Plaintiff presumes Defendant seeks to delay the

13   production of its policies and training programs because it knows what they say. Defendant

14   apparently hopes to limit its liability based on a contention that the limitations period is

15   continuing to run so long as the policies are not produced (and thus not subject to a detailed

16   description in a PAGA notice or complaint).

17          Plaintiff believes Defendant should respond to her discovery requests, notwithstanding its

18   interpretation of the meaning and effect of the Court’s September 11, 2020 Order. The refusal to

19   respond to this discovery will generate unnecessary motion practice and, potentially, additional

20   PAGA notices and amended complaints after the case is well underway.

21          Defendant’s Position: It is JLI’s position that good cause exists to limit discovery at this

22   early stage to the currently pending PAGA claim. First, every other PAGA claim has been

23   dismissed, the only relief sought in connection with the UCL claim has been stricken, and there is

24   no pending amended complaint. It is well-settled that “plaintiffs must satisfy the pleading

25   requirements of Rule 8 before the discovery stage, not after it.” Mujica v. Airscan, Inc., 771 F.3d

26   580, 593 (9th Cir. 2014) (emphasis added) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678-679

27   (2009) (explaining that Rule 8 “does not unlock the doors of discovery for a plaintiff armed with

28   nothing more than conclusions”). Therefore, California District Courts routinely stay discovery as
                                                                  JOINT CASE MANAGEMENT STATEMENT
                                                      14                        AND [PROPOSED] ORDER
                                                                              Case No. 3:20-CV-03710-EMC
      Case 3:20-cv-03710-EMC Document 26 Filed 10/15/20 Page 15 of 22



 1   to claims that have been dismissed with leave to amend. See, e.g., Braun v. Yahoo, No. 17-CV-

 2   06294-SVK, 2018 WL 10809622, at *4–5 (N.D. Cal. Mar. 28, 2018) (staying discovery pending a

 3   decision on any motion to dismiss the amended complaint or until Yahoo files an answer to the

 4   amended complaint, whichever occurs first, because the court must “first determine whether

 5   Plaintiff can plead a plausible claim in an amended complaint that complies with the

 6   direction provided in this order before discovery will proceed.”) (emphasis added); see also

 7   Carter v. Oath Holdings, Inc., No. 17-CV-07086-BLF, 2018 WL 3067985, at *3–4 (N.D. Cal.

 8   June 21, 2018) (staying discovery where the Court has dismissed the complaint with leave to

 9   amend and holding that “good cause exists to stay discovery until Plaintiff’s allegations are

10   adequately pled. See Fed. R. Civ. P. 26(c)(1)(A). This discovery stay furthers the goal of

11   efficiency for the court and the litigants.”). Simply put, Hamilton must meet the threshold

12   requirement of alleging a viable PAGA claim based on specified policies and training programs

13   before JLI should be required to provide extensive discovery on these subjects.

14

15          Second, as reflected in the Court’s Order granting the Motion to Dismiss the First through

16   Fourth Causes of Action, Hamilton’s counsel confirmed that she had already obtained the policies

17   and facts necessary to amend the Complaint. ECF-23 at 11:11-22 (“[A]t the hearing, Ms.

18   Hamilton represented that she has acquired—outside of the mediation privilege—copies of

19   purported policies that buttress her claims that Juul’s agreements have been unlawfully applied.

20   Ms. Hamilton argues that in an amended pleading, she can provide factual allegations beyond a

21   facial challenge to these agreements which may shed light on the proper interpretation of these

22   contracts, similar to the reason the Edwards court remanded the case to develop a factual

23   record.”). Therefore, Plaintiff’s discovery requests related to PAGA claims that have been

24   dismissed are premature and should be stayed unless and until Plaintiff has stated a PAGA claim

25   that survives a motion to dismiss.

26          A.     Plaintiff’s Anticipated Discovery

27          Plaintiff intends to seek additional discovery based on JUUL’s responses to her initial

28   discovery. Plaintiff anticipates this discovery will include the depositions of current and former
                                                                 JOINT CASE MANAGEMENT STATEMENT
                                                    15                         AND [PROPOSED] ORDER
                                                                             Case No. 3:20-CV-03710-EMC
      Case 3:20-cv-03710-EMC Document 26 Filed 10/15/20 Page 16 of 22



 1   JUUL executives and corporate representatives.

 2          B.     Defendant’s Anticipated Discovery

 3          JLI has propounded a set of requests for production related to the currently pending

 4   PAGA claim and anticipates taking certain discovery related to the currently pending PAGA

 5   claim, including possibly taking Hamilton’s deposition and propounding additional written

 6   discovery, including interrogatories and/or requests for admission. JLI may take additional

 7   discovery on subjects to be determined once the pleadings have been settled.

 8          C.     Discovery Plan Pursuant to Fed. R. Civ. P. 26(f)(3)

 9                 1.     Rule 26(f)(3)(A): What changes should be made in the timing, form, or
                          requirement for disclosures under Rule 26(a), including a statement as to
10                        when disclosures under subdivision (a)(1) were made or will be made.

11          The parties do not currently request that any changes be made to the timing, form, or

12   requirement for disclosures under Rule 26(a), though, as noted above, the parties disagree as to

13   the appropriate scope of the Rule 26(a) disclosures at this time given the Court’s Order on the

14   Motion to Dismiss.

15                  2.      Rule 26(f)(3)(B): The subjects on which discovery may be needed,
                            when discovery should be completed, and whether discovery should be
16                          conducted in phases or be limited to or focused upon particular issues.

17          The parties anticipate taking discovery (to the extent necessary and appropriate) on the

18   Factual Issues set forth in Section II, supra, and the Legal Issues set forth in Section III, supra.

19          Plaintiff’s Position: If JUUL will respond to Plaintiff’s initial and follow up discovery,

20   Plaintiff anticipates discovery will be completed by May 2021. Plaintiff does not believe

21   discovery should be bifurcated in this case. Given the modest size of JUUL’s workforce

22   (relatively speaking), discovery on the subject of the amount of PAGA penalties should be

23   straightforward.

24          Defendant’s Position: Any discovery at this early stage should be limited to the

25   currently pending PAGA claim. It is premature to discuss other potential subjects of discovery,

26   or the deadline by which discovery should be completed, until the pleadings have been settled.

27

28
                                                                   JOINT CASE MANAGEMENT STATEMENT
                                                      16                         AND [PROPOSED] ORDER
                                                                               Case No. 3:20-CV-03710-EMC
      Case 3:20-cv-03710-EMC Document 26 Filed 10/15/20 Page 17 of 22



 1                   3.      Rule 26(f)(3)(C): Any issues relating to disclosures or discovery of
                             electronically stored information, including the form or forms in which
 2                           it should be produced.
              The parties do not presently anticipate any issues relating to disclosure or discovery of
 3
     electronically stored information. They agree to address any such issues in the event they arise.
 4

 5                   4.      Rule 26(f)(3)(D): Any issues relating to claims of privilege or of
                             protection as to trial-preparation materials, including – if the parties
 6                           agree on a procedure to assert such claims after production – whether
                             to ask the Court to include their agreement in an order.
 7
              The parties do not presently anticipate any issues relating to claims of privilege or of
 8
     protection as to trial-preparation material. They agree to address any such issues in the event they
 9
     arise.
10

11                   5.      Rule 26(f)(3)(E): What changes should be made in the limitations on
                             discovery imposed under the Federal Rules of Civil Procedure or the
12                           Local Rules, and what other limitations should be imposed.
              Plaintiff’s Position: Plaintiff currently requests no changes to the discovery rules.
13
     Plaintiff vociferously objects to JUUL’s desire to depose Plaintiff two times. There is no point in
14
     taking two depositions of Plaintiff (one time for four hours and a second time for seven hours),
15
     except to harass the Plaintiff. If JUUL seeks to depose Plaintiff, it can do so now (before the
16
     pleadings are settled) or it can do so later (after the pleadings are settled). It should not be
17
     permitted to do so twice.
18
              Defendant’s Position: JLI requests that any discovery in this case be limited to the
19
     currently pending PAGA claim until the pleadings have been settled. JLI also requests that the
20
     limitation of a deposition of 1 day and 7 hours under Rule 30(d)(1) of the Federal Rules of Civil
21
     Procedure be modified to allow JLI to take an initial deposition of Plaintiff Hamilton of up to 4
22
     hours regarding the currently pending PAGA claim, and, if necessary, a further deposition of
23
     Plaintiff Hamilton of up to 7 hours on any additional claims that may survive a motion to dismiss
24
     (if any).
25

26

27

28
                                                                   JOINT CASE MANAGEMENT STATEMENT
                                                      17                         AND [PROPOSED] ORDER
                                                                               Case No. 3:20-CV-03710-EMC
      Case 3:20-cv-03710-EMC Document 26 Filed 10/15/20 Page 18 of 22



 1                  6.      Rule 26(f)(3)(F): Any other orders that the Court should issue under
                            Rule 26(c) or under Rule 16(b) and (c).
 2
            Plaintiff’s Position: Given the nature of this case, Plaintiff anticipates motion practice
 3
     with respect to the form of any protective order. A protective order is a prior restraint subject to
 4
     First Amendment limitations. JUUL unlawfully contends everything is “confidential,” even the
 5
     terms and conditions of its employees’ employment. JUUL cannot be permitted to import its
 6
     illegal confidentiality requirements into a court order through the simple use of a “confidentiality”
 7
     stamp. Open-ended protective orders are too often abused, leading to unnecessary and time-
 8
     consuming litigation about the meaning and import of those orders. A narrowly-tailored order is
 9
     more appropriate in a case such as this one.
10
            Defendant’s Position: JLI intends to seek a Stipulated Protective Order based on the
11
     Northern District’s Model Protective Order for Standard Litigation. The purpose of this
12
     Protective Order is to protect any documents or information produced in this case that include
13
     trade secrets, other legally protectable confidential or proprietary business information of JLI or
14
     third parties, and/or private or confidential information of non-party current and former JLI
15
     employees. A protective order of this nature is standard in employment litigation.
16
            JLI is amenable to tolling the limitations period pertaining to the PAGA claims alleged in
17
     Plaintiff’s August 27, 2020 and September 29, 2020 PAGA Letters for the period between
18
     October 22, 2020 and December 4, 2020 (the “Tolling Period”), provided that this tolling
19
     agreement will not revive any claims as to which the applicable statute of limitations period may
20
     have expired in part or in full prior to the start of the Tolling Period, and provided further that, JLI
21
     will expressly preserve all defenses to such claims, including, but not limited to, defenses based
22
     on timeliness, relation back, administrative exhaustion, and standing.
23

24   IX.    CLASS ACTIONS
            This is not a class action. It is a representative action under PAGA.
25
     X.     RELATED CASES
26
            There are no known related cases pending in this Court or before another court or
27
     administrative body.
28
                                                                   JOINT CASE MANAGEMENT STATEMENT
                                                      18                         AND [PROPOSED] ORDER
                                                                               Case No. 3:20-CV-03710-EMC
      Case 3:20-cv-03710-EMC Document 26 Filed 10/15/20 Page 19 of 22



 1   XI.    RELIEF

 2            A.     Plaintiff’s Position

 3          Plaintiff seeks PAGA penalties, changes to JLI’s NDAs, agreements and confidentiality

 4   requirements, notice to aggrieved employees concerning their rights notwithstanding these

 5   requirements, a public injunction, attorneys fees, costs, and other appropriate relief. The amount

 6   of the PAGA penalties (including the appropriateness of stacking and any reduction), and the

 7   exact form of the other relief, should be determined in the normal course.

 8            B.     Defendant’s Position

 9          Defendant denies that Plaintiff or any other aggrieved employee on whose behalf she

10   claims to bring this action is entitled to recover any PAGA penalties, injunctive relief, or any

11   other claimed relief sought. If the Court finds otherwise, any penalties should be calculated on a

12   per employee basis (and not a per pay period basis), should not be “stacked,” and/or should be

13   significantly reduced under Labor Code § 2699(e)(2). The penalties sought by Plaintiff are

14   entirely disproportionate to any alleged damages at issue and the express terms of the Separation

15   Agreement confirm that JLI was acting in good faith and attempting to comply with the law.

16   XII.   SETTLEMENT AND ADR

17          Prior to litigation, the parties participated in mediation and settled Hamilton’s individual

18   employment claims, but were unable to settle Hamilton’s PAGA claims. The parties are

19   amenable to further ADR, including mediation before a private mediator or a settlement

20   conference with a magistrate judge, once the pleadings have been settled.

21   XIII. CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES

22          The parties do not consent to have a magistrate judge conduct all further proceedings.

23   XIV. OTHER REFERENCES

24          At this time, the parties do not believe that the currently pending PAGA claim is suitable

25   for reference to binding arbitration, a special master, or the Judicial Panel on Multi-District

26   Litigation.

27   XV.    NARROWING OF ISSUES

28          At this time, the parties have not identified issues that can be narrowed by agreement
                                                                  JOINT CASE MANAGEMENT STATEMENT
                                                     19                         AND [PROPOSED] ORDER
                                                                              Case No. 3:20-CV-03710-EMC
      Case 3:20-cv-03710-EMC Document 26 Filed 10/15/20 Page 20 of 22



 1   (other than perhaps as to tolling), and are addressing various issues through motion practice.

 2   XVI. EXPEDITED SCHEDULE

 3            The parties do not believe that his case can be handled on an expedited basis.

 4   XVII. SCHEDULING

 5            The parties propose the following schedule pursuant to the Court’s Guidelines re

 6   Calculation of Trial Time Line, though it is JLI’s position that it is premature to set proposed

 7   dates for designation of experts, discovery cutoff, hearing of dispositive motions, pretrial

 8   conference and trial as the pleadings are not yet settled.

 9
                       Event                       Hamilton’s Proposal              JLI’s Proposal
10

11    Non-Expert Discovery Closed               May 6, 2021                    October 7, 2021

12    Expert Disclosure                         May 6, 2021                    October 7, 2021
13    Rebuttal Expert Disclosure                May 27, 2021                   October 28, 2021
14    Expert Discovery Closed                   June 17, 2021                  November 18, 2021
15    Last Day to File Dispositive              June 17, 2021                  December 2, 2021
16    Motions

17    Last Day to Hear Dispositive              July 22, 2021                  January 20, 2022
      Motions
18
      Last Day to Meet and Confer Before        August 17, 2021                February 15, 2022
19    the Final Pretrial Conference
20    Joint Pretrial Conference Statement/      September 7, 2021              March 8, 2022
21    Trial Briefs

22    Objections                                September 17, 2021             March 18, 2022

23    Pretrial Conference                       September 28, 2021             March 29, 2022
24    Trial                                     October 25, 2021               April 25, 2022
25

26   XVIII. TRIAL

27            Plaintiff’s Position: Plaintiff anticipates a ten-day bench trial. The length of this trial

28   may be significantly shortened if certain issues (including as to liability) are resolved through
                                                                   JOINT CASE MANAGEMENT STATEMENT
                                                       20                        AND [PROPOSED] ORDER
                                                                               Case No. 3:20-CV-03710-EMC
      Case 3:20-cv-03710-EMC Document 26 Filed 10/15/20 Page 21 of 22



 1   summary adjudication.

 2          Defendant’s Position: Based on the currently pending PAGA claim, JLI anticipates a 1

 3   to 2 day bench trial. It is premature to determine a timeline for trial of any additional claims that

 4   may survive a motion to dismiss. Plaintiff has waived her right to a jury trial. (ECF-23 at 16:18-

 5   21.)

 6   XIX. DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS

 7          Defendant has previously filed its “Certification of Interested Entities or Persons” and

 8   certifies that the following listed persons, associations of persons, firms, partnership, corporations

 9   (including parent corporation) or other entities (i) have a financial interest in the subject matter in

10   controversy or in a party to the proceeding, or (ii) have a non-financial interest in that subject

11   matter or in a party that could be substantially affected by the outcome of the proceeding: Altria

12   Group, Inc.

13   XX.    PROFESSIONAL CONDUCT

14          All attorneys of record for the parties have reviewed the Guidelines for Professional

15   Conduct for the Northern District of California.

16   XXI. OTHER MATTERS

17          The parties are not aware of any other matters at this time conducive to the just, speedy

18   and inexpensive resolution of this matter.

19
      Dated: October 15, 2020                              CURLEY, HURTGEN & JOHNSRUD LLP
20

21
                                                           By                     -S-_________________
22                                                              BRIAN L. JOHNSRUD
                                                                JENNIFER LOTZ
23                                                              DANIEL E. LASSEN
                                                                Attorneys for Defendant
24                                                              JUUL LABS, INC.

25

26

27

28
                                                                   JOINT CASE MANAGEMENT STATEMENT
                                                      21                         AND [PROPOSED] ORDER
                                                                               Case No. 3:20-CV-03710-EMC
      Case 3:20-cv-03710-EMC Document 26 Filed 10/15/20 Page 22 of 22



 1    Dated: October 15, 2020                             BAKER CURTIS & SCHWARTZ, P.C.

 2

 3                                                        By              -S-
                                                               CHRIS BAKER
 4                                                             DEBORAH SCHWARTZ
                                                               Attorneys for Plaintiff
 5                                                             MARCIE HAMILTON

 6

 7                                     SIGNATURE ATTESTATION
 8            Pursuant to Local Rule 5-1(i)(3), I attest that I have obtained concurrence regarding the
 9   filing of this document from the other signatories to the document.
10

11    Dated: October 15, 2020                             BAKER CURTIS & SCHWARTZ, P.C.

12

13                                                        By              -S-
                                                               Chris Baker
14                                                             Attorneys for Plaintiff
                                                               MARCIE HAMILTON
15

16

17

18

19
                                           [PROPOSED] ORDER
20
              The foregoing Case Management Statement and [Proposed] Order is hereby adopted by
21
     the Court as the Case Management Order for the case and the parties are ordered to comply with
22
     this Order.
23

24   Dated:
                                                           Hon. Edward M. Chen
25                                                         UNITED STATES DISTRICT JUDGE
26

27

28
                                                                  JOINT CASE MANAGEMENT STATEMENT
                                                     22                         AND [PROPOSED] ORDER
                                                                              Case No. 3:20-CV-03710-EMC
